Order entered December 3, 1956, denying plaintiffs’ motion to modify defendants’ notice of examination before trial, unanimously affirmed, without costs. The date for the examination to proceed shall be fixed in the order. Order entered December 3, 1956, granting defendants’ motion to strike out certain matter, unanimously modified so as to reinstate the deleted or stricken items and, as so modified, affirmed, without costs. The items are relevant, material and within the scope of the pleadings and issues. The date for the examination to proceed shall be fixed in the order and such date shall be five days after completion of the examination before trial of the plaintiffs. Order entered December 3, 1956, providing that if defendants lack any knowledge as to any items in plaintiffs’ demand for a bill of particulars, a further bill be served within 10 days after completion of plaintiffs’ examination before trial, unanimously affirmed, without costs. No opinion. Settle orders on notice. Concur —■ Breitel, J. P., Rabin, Frank, Valente and McNally, JJ.